RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-August-2022 has been entered.
This communication is responsive to the amendment filed 2-August-2022 with respect to application 16/492,272 filed 9-September-2022.  
Applicant has amended claims 12 and 19.
Claims 12-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13, 15 and 19 are rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) in view of Boman (United States Patent # US 6,304,211 B1).
Consider claim 12:  A system for determining a position on a golf course, Togasaka discloses an apparatus (system) for providing position information, and particularly related to a golf course [Title; Abstract; Fig. 1; Para. 0002, 0007], the system comprising:
a master unit, a clubhouse apparatus (11) comprising a GPS receiver (12) and a terminal (13) comprising: a control device (61) (processor), a storage device (63) (memory), and modem (17) (communication device) [Fig. 1, 3; Para. 0032, 0042], first and second slave units, a portable player unit (1) carried by each player, the portable unit comprising a GPS receiver (5), which may transmit position data (therefore a communication device), that the portable device may calculate distances to various points (82) (hence a processing device), and which may include a map storage device (81) (hence a storage device) and also that a plurality of portable devices may be used [Fig. 1; Para. 0014, 0018, 0031, 0054, 0071], and a server, a central device (21) comprising a web data server (23), [Fig. 1, 2; Para. 0035], adapted to communicate through a telecommunications network, wherein each of the master unit and the first and second slave units comprises a processing unit, a memory, a receiver for a satellite navigation system, and is adapted to communicate through the telecommunications network; the player device(s) (slaves), clubhouse (master) and central apparatus (server) communicating through the internet (network) [Fig. 1; Para. 0033];
wherein the server comprises a database for storing a difference processed by the master unit and also for storing at least one corrected position of at least one of the first and second slave units; the server comprising course information storage (41) for maintaining information about the course including three-dimensional position information for each hole [Fig. 2; Para. 0036, 0038], and temporary storage, and where difference data is communicated from the clubhouse (master) to the server for communication to portable terminals, and therefore must be at least temporarily stored on the server [Para. 0035], and where it is further obvious an inherent that the server must comprise temporary storage necessary for performing the functions of receiving and using position data from a portable device, applying correction values to position data, and/or distributing correction values to portable terminals;
wherein the receiver of the master unit is operable at a fixed position on the golf course and the memory of the master unit is configured with the fixed position; wherein the clubhouse apparatus (master) is located at a fixed location (exemplary clubhouse) and that true coordinates of the clubhouse is stored (in memory) in advance [Fig. 3; Para. 0043];
wherein the master unit is configured to:
obtain a position determined by the receiver of the master unit; that the clubhouse apparatus GPS receiver obtains position data [Fig. 3; Para. 0043];
process the difference between the obtained position and the fixed position; calculates a difference between the GPS position and stored true coordinates [Fig. 3; Para. 0043]; and
make the processed difference accessible to the first and second slave units by communicating the processed difference to the server through the telecommunications network, and communicates the difference to the web data server (23) (server) [Fig. 3; Para. 0043]; and
wherein the first slave unit is configured to:
obtain the difference processed by the master unit by communicating with the server through the telecommunications network so as to obtain the processed difference; an embodiment in which difference information is communicated to a (first) portable (slave) terminal (1) from the central apparatus (21) (server) at fixed intervals [Para. 0053], 
obtain a position determined by the receiver of the first slave unit; wherein the portable terminal GPS receiver (5) obtains position data [Para. 0053], 
correct the obtained position of the first slave unit based on the processed difference of the master unit; a program within the portable terminal calculates an accurate position [Para. 0053]; and 
communicate the corrected position through the telecommunications network to the server, and where the portable terminal transmits position to the central apparatus (server) for operation by a position information storage device (52) [Fig. 1, 2; Para. 0056];
wherein the server is configured to:
store the processed difference from the master unit in the database; a course information storage device (41) (database) which includes three dimensional (accurate) coordinates for various course features [Fig. 3; Para. 0036), and that the server receives and possesses difference data from the course terminal device (13) [Para. 0038]; and
store the corrected position from the first slave unit in the database; that, in embodiments, portable (uncorrected) GPS data is received and processed by the server [Fig. 3; Para. 0038], the corrected portable position then sent to the portable unit, and that in alternative embodiments, the portable device receives difference information from the server and corrects the GPS position [Para. 0053], and further, that in embodiments, the server uses (stored, corrected) portable position information and position data for assigned map points stored in the map database to determine distances from the portable to each of these points, and to send the distance information to the portable device [Para. 0056-0057]; and
wherein the second slave unit is configured to:
obtain a position determined by the receiver of the second slave unit; wherein a plurality of portable terminals may exist and for each a portable terminal GPS receiver (5) obtains position data [Para. 0053-0054],
communicate with the server through the telecommunications network so as to obtain the processed difference of the master unit stored in the database and the corrected position of the first slave unit stored in the database; that a portable terminal may receive course information, including course layout with three-dimensional position for each course hole and other registered points [Para. 0036-0038, 0056]; 
correct the obtained position of the second slave unit based on the processed difference of the master unit embodiments in which difference (correction) information developed from the fixed master position is communicated to each portable (slave) terminal (1) from the central apparatus (21) (server) at intervals [Para. 0053]; and
calculate a distance between the corrected position of the second slave unit and the corrected position of the first slave unit; and also, an embodiment in which a portable unit may calculate distance to each of the registered points [Para.0057, 0065].
Togasaka discloses duplex communication between one or more portable devices (slave) and a remote server, and that the server obtains and or/stores: (a) (uncorrected) position information from the one or more portable devices, (b) accurate position information for a plurality of fixed reference points at a golf course and (c) correction information obtained from a fixed master terminal device, and where in various embodiments either the portable device or the server may generate: (a) accurate position information for the one or more portable devices, and (b) distances from the portable device to the reference points. 
Togasaka does not explicitly disclose a specific embodiment in which accurate (corrected) portable device information is communicated from a portable device to the server, but this would have been obvious as one of a limited number of alternative combinations for generating these parameters by processing units of the portable device and processor (for example, where the correction information is communicated to the portable unit and used with obtained portable device position) to obtain corrected accurate position, this information communicated to the server, wherein the server compares the accurate position with stored reference positions to determine distances to these reference points, the reference points communicated to the portable device as specific to that device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that according to well-known principles of distributed computing, and in consideration of various embodiments taught by Togasaka, that portable GPS position may be corrected by either the portable device or the central server, and the corrected position be communicated by the disclosed bi-directional communication network to the other of the server or portable for further processing storage or display.
Togasaka discloses that accurate location of a plurality of fixed golf course features (assigned map points) are stored in a database, and that accurate position information for portable units may be obtained by the server, but does not disclose that the accurate portable position data is stored in the database. Togasaka also discloses that distances to a plurality of fixed predetermined (registration) points (including golf course holes) from a particular portable terminal may be calculated based the determined (accurate) location of the portable terminal and a known position of the registration point, but does not disclose determining of distance between portable terminals (between a first slave and a second slave terminal).
Boman, however, discloses an analogous system and method for accurately measuring distance between two objects using received satellite data, and particularly applied to a golf course [Title, Abstract; Fig 1; Col. 1, 8-21; Col. 5, 62 to Col. 7, 22] that direction and distances to various course fixed points (such as pins/holes) may be determined and stored, and particularly that the distances between a particular golf cart (portable/slave device) and another golf cart may be determined [Fig. 7; Col. 16, 26-60].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that accurate locations of various fixed golf course features be generated based on GPS data be generated and stored in order to determine distances between those fixed features and a portable/mobile device associated with a user; and also that the positions of the user portable device and other portable devices also be stored and used to generate and provide distance from one cart to another, as taught by Boman, and applied to a system for determining position at a golf course as taught by Togasaka, wherein accurate positions of fixed features, and corrected positions of portable user devices are stored in a server map database, in order that in addition to providing distance information to course fixed features (such as a next pin) to players, that the movement of other users within the course may be monitored.
Consider claim 13 and as applied to claim 12:  The system according to claim 12, wherein the master unit processes the difference between the obtained position and the fixed position by processing a difference of latitude and longitude between the obtained position and the fixed position. Togasaka discloses that GPS coordinates are determined and stored, these comprising three dimensions, latitude, longitude and altitude [Para. 0031] and processing determines a difference between known coordinates at a fixed location, and those obtained from a GPS receiver, as correction information [Para. 0048].
Consider claim 15 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises a portable device. Togasaka discloses the use of a plurality of portable terminals (1) as equivalent slave devices [Fig. 1; Para. 0031].  Hart, moreover, discloses wireless devices (portable) (12) associated with persons, and asset tags (16) associated with fixed or moveable objects, as equivalent to slave devices [Fig. 1; Para. 0074-0076].
Consider claim 19:  A golf course Togasaka discloses one or more golf courses [Title; Abstract; Para. 0002] comprising:
a system for determining a position on a golf course, and an apparatus (system) for providing position information, and particularly related to a golf course [Fig. 1; Para. 0002, 0007], the system comprising:
a master unit, a clubhouse apparatus (11) comprising a GPS receiver (12) and a terminal (13) comprising: a control device (61) (processor), a storage device (63) (memory), and modem (17) (communication device) [Fig. 1, 3; Para. 0032, 0042], first and second slave units, a portable player unit (1) carried by each player, the portable unit comprising a GPS receiver (5), which may transmit position data (therefore a communication device), that the portable device may calculate distances to various points (82) (hence a processing device), and which may include a map storage device (81) (hence a storage device) and also that a plurality of portable devices may be used [Fig. 1; Para. 0014, 0018, 0031, 0054, 0071], and a server, a central device (21) comprising a web data server (23) [Fig. 1, 2; Para. 0035], adapted to communicate through a telecommunications network, wherein each of the master unit and the first and second slave units comprises a processing unit, a memory, a receiver for a satellite navigation system, and is adapted to communicate through the telecommunications network; the player device(s) (slaves), clubhouse (master) and central apparatus (server) communicating through the internet (network) [Fig. 1; Para. 0033];
wherein the server comprises a database for storing a difference processed by the master unit and also for storing at least one corrected position of at least one of the first and second slave units; the server comprising course information storage (41) for maintaining information about the course including three-dimensional position information for each hole [Fig. 2; Para. 0036, 0038], and temporary storage, and where difference data is communicated from the clubhouse (master) to the server for communication to portable terminals, and therefore must be at least temporarily stored on the server [Para. 0035], and where it is further obvious an inherent that the server must comprise temporary storage necessary for performing the functions of receiving a using position data from a portable device, applying correction values to position data, and/or distributing correction values to portable terminals;
wherein the receiver of the master unit is operable at a fixed position on the golf course and the memory of the master unit is configured with the fixed position; wherein the clubhouse apparatus (master) is located at a fixed location (exemplary clubhouse) and that true coordinates of the clubhouse is stored (in memory) in advance [Fig. 3; Para. 0043];
wherein the master unit is configured to:
obtain a position determined by the receiver of the master unit; that the clubhouse apparatus GPS receiver obtains position data [Fig. 3; Para. 0043];
process the difference between the obtained position and the fixed position; calculates a difference between the GPS position and stored true coordinates [Fig. 3; Para. 0043]; and
make the processed difference accessible to the first and second slave units by communicating the processed difference to the server through the telecommunications network, and communicates the difference to the web data server (23) (server) [Fig. 3; Para. 0043]; 
wherein the first slave unit is configured to:
obtain the difference processed by the master unit by communicating with the server through the telecommunications network so as to obtain the processed difference; an embodiment in which difference information is communicated to a (first) portable (slave) terminal (1) from the central apparatus (21) (server) at fixed intervals [Para. 0053],
obtain a position determined by the receiver of the first slave unit; wherein the portable terminal GPS receiver (5) obtains position data [Para. 0053],
correct the obtained position of the first slave unit based on the processed difference of the master unit; a program within the portable terminal calculates an accurate position [Para. 0053], and
communicate the corrected position through the telecommunications network to the server; and where the portable terminal transmits position to the central apparatus (server) for operation by a position information storage device (52) [Fig. 1, 2; Para. 0056];
wherein the server is configured to:
store the processed difference from the master unit in the database; a course information storage device (41) (database) which includes three dimensional (accurate) coordinates for various course features [Fig. 3; Para. 0036), and that the server receives and possesses difference data from the course terminal device (13) [Para. 0038]; and
store the corrected position from the first slave unit in the database; that, in embodiments, portable (uncorrected) GPS data is received and processed by the server [Fig. 3; Para. 0038], the corrected portable position then sent to the portable unit, and that in alternative embodiments, the portable device receives difference information from the server and corrects the GPS position [Para. 0053], and further, that in embodiments, the server uses (stored, corrected) portable position information and position data for assigned map points stored in the map database to determine distances from the portable to each of these points, and to send the distance information to the portable device [Para. 0056-0057]; and
wherein the second slave unit is configured to:
obtain a position determined by the receiver of the second slave unit; wherein a plurality of portable terminals may exist and for each a portable terminal GPS receiver (5) obtains position data [Para. 0053-0054];
communicate with the server through the telecommunications network so as to obtain the processed difference of the master unit stored in the database and the corrected position of the first slave unit stored in the database; that a portable terminal may receive course information, including course layout with three-dimensional position for each course hole and other registered points [Para. 0036-0038, 0056];
correct the obtained position of the second slave unit based on the processed difference of the master unit, embodiments in which difference (correction) information developed from the fixed master position is communicated to each portable (slave) terminal (1) from the central apparatus (21) (server) at intervals [Para. 0053]; and
calculate a distance between the corrected position of the second slave unit and the corrected position of the first slave unit; and also, an embodiment in which a portable unit may calculate distance to each of the registered points [Para.0057, 0065].
Togasaka discloses duplex communication between one or more portable devices (slave) and a remote server, and that the server obtains and or/stores: (a) (uncorrected) position information from the one or more portable devices, (b) accurate position information for a plurality of fixed reference points at a golf course and (c) correction information obtained from a fixed master terminal device, and where in various embodiments either the portable device or the server may generate: (a) accurate position information for the one or more portable devices, and (b) distances from the portable device to the reference points. 
Togasaka does not explicitly disclose a specific embodiment in which accurate (corrected) portable device information is communicated from a portable device to the server, but this would have been obvious as one of a limited number of alternative combinations for generating these parameters by processing units of the portable device and processor (for example, where the correction information is communicated to the portable unit and used with obtained portable device position) to obtain corrected accurate position, this information communicated to the server, wherein the server compares the accurate position with stored reference positions to determine distances to these reference points, the reference points communicated to the portable device as specific to that device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that according to well-known principles of distributed computing, and in consideration of various embodiments taught by Togasaka, that portable GPS position may be corrected by either the portable device or the central server, and the corrected position be communicated by the disclosed bi-directional communication network to the other of the server or portable for further processing storage or display.
Togasaka discloses that accurate location of a plurality of fixed golf course features (assigned map points) are stored in a database, and that accurate position information for portable units may be obtained by the server, but does not disclose that the accurate portable position data is stored in the database. Togasaka also discloses that distances to a plurality of fixed predetermined (registration) points (including golf course holes) from a particular portable terminal may be calculated based the determined (accurate) location of the portable terminal and a known position of the registration point, but does not disclose determining of distance between portable terminals (between a first slave and a second slave terminal).
Boman, however, discloses an analogous system and method for accurately measuring distance between two objects using received satellite data, and particularly applied to a golf course [Title, Abstract; Fig 1; Col. 1, 8-21; Col. 5, 62 to Col. 7, 22] that direction and distances to various course fixed points (such as pins/holes) may be determined and stored, and particularly that the distances between a particular golf cart (portable/slave device) and another golf cart may be determined [Fig. 7; Col. 16, 26-60].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that accurate locations of various fixed golf course features be generated based on GPS data be generated and stored in order to determine distances between those fixed features and a portable/mobile device associated with a user; and also that the positions of the user portable device and other portable devices also be stored and used to generate and provide distance from one cart to another, as taught by Boman, and applied to a system for determining position at a golf course as taught by Togasaka, wherein accurate positions of fixed features, and corrected positions of portable user devices are stored in a server map database, in order that in addition to providing distance information to course fixed features (such as a next pin) to players, that the movement of other users within the course may be monitored.

Claim 14 is rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) and Boman (United States Patent # US 6,304,211 B1), and further in view of White (United States Patent # US 7,358,857 B1)
Consider claim 14 and as applied to claim 13:  The system according to claim 13, wherein the first slave unit is configured to correct the obtained position based on an inversion of a difference of latitude and longitude processed by the master unit.
Togasaka discloses determining of a position error value as a difference between a known position of a fixed point and a GPS determined position and using this error value to correct GPS values for other positions [Para. 0011], but does not specifically disclose the arithmetic operation to perform this correction.  It would have been obvious to one of ordinary skill in the art that such correction may be done by applying an inverted error value to the new GPS coordinate values (i.e. by subtracting the error value).  This is explicitly disclosed by:
White, which discloses analogous positioning system applications [Title; Abstract; Fig. 1; Col. 2, 37-48], and particularly the correcting of GPS values by subtracting error values [Col. 6, 63 to Col. 7, 12].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to subtract error values (add an inverted error value) to obtained GPS values to obtain corrected GPS values as taught by White, and applied to correction of GPS values in system for determining position at a golf course as taught by Togasaka as modified by Hart, as a simple and well-known arithmetic process for performing such correction.

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) and Boman (United States Patent # US 6,304,211 B1), further in view of Fukuda et al. (United States Patent Application Publication # US 2015/0296707 A1).
Consider claim 16 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises an autonomous vehicle.
Togasaka discloses that distances to a plurality of predetermined (registration) points (various golf course features) from a portable terminal may be calculated based the determined location of the portable terminal and known positions of the registration points, but does not disclose storing of positions of other portable terminals or applying portable terminal units to the various golf course features as means to monitor their location. 
Boman specifically discloses application of portable/slave devices to user golf carts, but
Neither Togasaka, nor Boman, discloses an autonomous vehicle or autonomous lawn mower as a golf course feature, or the attachment of an assent tag or portable terminal to the autonomous device as means to track and monitor position of the device.  This was known in the art, however, and for example:
Fukada discloses an analogous autonomous travel work system [Title; Abstract; Fig. 1-2; Para. 0001, 0030-0031] particularly applied to an autonomous lawn mower and which may be applied to a golf course [Para. 0039-0059] and which determines GPS location and communicates this to a central computer [Fig. 2; Para. 0061].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to apply a GPS location determining and communication capability to an autonomous vehicle, and particularly to an autonomous lawn mower to communicate location to a central computer through a network as taught by Fukada, and applied to a system for determining position at a golf course as taught by Togasaka as modified by Boman, where such capability allows golfers to be aware of any lawn moving activity on the golf course, and to determine distance to any operating autonomous mowing machines.
Consider claim 17 and as applied to claim 16:  The system according to claim 16, wherein the autonomous vehicle comprises a lawn mower. This claim is rejected based on the same references, citations and analysis as applied to claim 16 previously, where Fukada specifically discloses a lawn mower as an autonomous work machine.

Claims 18, 20 and 21 are rejected under 35 USC §103 as unpatentable over Togasaka (United States Patent Application Publication # US 2002/0060642 A1) and Boman (United States Patent # US 6,304,211 B1), in view of Hart (United States Patent Application Publication # US 2009/0082139 A1).
Consider claim 18 and as applied to claim 12:  The system according to claim 12, wherein at least one of the first and second slave devices comprises a flag for marking a position of a hole on the golf course.  
Togasaka does not disclose a flag as a marker.
Boman discloses a flag [Fig. 3a; Col. 14, 6-11], but not specifically that the flag is associated with a portable/slave device.
Hart discloses analogous apparatus for determining distances to selected targets on a golf course [Title; Abstract; Fig. 1; Para. 0015] and particularly that portable devices in the form of an asset tag (16) (equivalent to a portable terminal of Togasaka, or the claimed slave unit) may be attached to, and associated with various golf course fixed and/or moveable assets, and particularly a golf cup, flag or flag pole (associated with a hole) [Fig. 1, 2; Para. 0074-0078, 0082-0084].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to attach portable devices with GPS receiving, and reporting capability (equivalent to a claimed slave device or portable terminal, to various fixed and/or movable objects, and in particular to a flag making a hole as taught by Hart and applied to a system for determining position at a golf course as taught by Togasaka, and modified by Boman, to provide position information for storage as registration point positions, thus allow the positions of various golf course registration points including hole positions (cups or flags) to be dynamically updated is these objects move or change position, and allow accurate and current distance be determined between a user terminal and the registration point position.
Consider claim 20 and as applied to claim 19:  The golf course according to claim 19, further comprising at least one golf hole having at least one of the first and second slave units. 
Togasaka discloses the storage and dissemination of golf hole location in order to determine, in part, the location and distance of a particular hole from a user and associated terminal (slave) device [Para. 0015-0016, 0038], but does not disclose use of a portable or slave unit associated with a hole location.
Hart discloses analogous apparatus for determining distances to selected targets on a golf course [Title; Abstract; Fig. 1; Para. 0015] and particularly that portable devices in the form of an asset tag (16) (equivalent to a portable terminal of Togasaka, or the claimed slave unit) may be attached to, and associated with various golf course fixed and/or moveable assets, and particularly a golf cup, flag or flag pole (associated with a hole) [Fig. 1, 2; Para. 0074-0078, 0082-0084].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to attach portable devices with GPS receiving, and reporting capability (equivalent to a claimed slave device or portable terminal, to various fixed and/or movable objects, and in particular to a flag making a hole as taught by Hart and applied to a system for determining position at a golf course as taught by Togasaka, and modified by Boman, to provide position information for storage as registration point positions, thus allow the positions of various golf course registration points including hole positions (cups or flags) to be dynamically updated is these objects move or change position, and allow accurate and current distance be determined between a user terminal and the registration point position.
Consider claim 21 and as applied to claim 20:  The golf course according to claim 20, further comprising at least one flag for marking the position of the golf hole, the flag comprising at least one of the first and second slave units.	This claim is rejected based on the same references, citations and analysis as for claim 18 previously, and as applied to claims 19 and 20.

Allowable Subject Matter
Claim 12, amended to include the subject matter of both dependent claims 16 and 18 is considered to be patently distinguished over the art of record in this application.

Response to Arguments
Applicant’s arguments filed on 2-August-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 12, 13, 15, and 19 under 35 USC §103 as unpatentable over Togasaka (US 2002/0060642 A1) and Boman (US 6,304,211 B1) [Remarks: page 6-8]: 
 Regarding independent claim 12: 
 Applicant’s argument is that Togasaka and Boman, separately, or in combination fail to disclose or suggest: (a) a server adapted for communication through a telecommunications network, (b) a database for storing at least one corrected position of at least one of the first and second slave (portable) units, (c) that the server is configured to store the processed difference from a master unit in the database, (d) a slave unit is configured to communicate with the server through the server to obtain the processed difference from the master, and (e) to obtain the corrected position of a different slave unit.
Consider that Togasaka teaches: (i) bi-directional internet communication between a plurality of player portable (2) (slave) units, a clubhouse (11) (master) and a central apparatus (21) (server) [Fig. 1; Para. 0033, 0072]; (ii) the server comprising a database for storing course information (41) including (accurate) position information for registered points (including pins, bunkers and ponds) on the course [Fig. 2; Para. 0036]; (iii) the server obtains and stores and updates central station difference (correction) data, and in embodiments uses this to correct portable GPS data communicated by a portable unit, or communicates the difference data to the portable unit to allow the portable to correct its position [Para. 0053-0054]; (iv) the server communicates map information including position information for registered points to the portable player devices [Para. 0049]; (v) in various embodiments ether the server or the portable unit, uses corrected portable position data to calculate distances to the various registered course features [Para. 0049, 0056-0057].
Consider that Boman teaches: (I) a system, for use on a golf course, and which includes a fixed GPS location (master), a plurality of fixed registered points whose location is known (115-117), and a plurality of golf carts (slaves) equipped with GPS (121-127) communicating through a network, and (II) that one or more computers on the golf carts and central location store the locations and distances to each other registered fixed point and golf cart [Fig. 7; Col. 18-21; Col. 16, 21-60].
Applicant’s first argument (a): that a server adapted for communication through a telecommunications network is not taught or obvious, is not persuasive because Togasaka clearly teaches this feature [item (i) above].
Applicant’s second argument (b): that a database for storing at least one corrected position of at least one of the first and second slave (portable) units is not taught or obvious, is not persuasive because Togasaka discloses a server database in which at least locations for fixed objects is stored, and also embodiments in which accurate location of the one or more portable slave devices is generated and processed (therefore stored for a period of time) [items ii, iv above]. Boman further discloses the storing of and computing of distances to both fixed points and to other golf carts (slaves) [item II]. It would be reasonable and obvious to apply this to the Togasaka reference, by including the accurate location and distance data for each portable (slave), already present/stored in the server, to the same data base containing fixed reference point information.  This feature is therefore obvious with respect to Togasaka in view of Boman.
Applicant’s third argument (c): that the server is configured to store the processed difference from a master unit in the database is not taught or obvious, is not persuasive, because Togasaka explicitly discloses that this information is stored by the server [item iii]. Whether this information is stored in a particular database, or in the same database as distance and location data for various objects, are mere obvious variants, without effect on the practice of the invention.
Applicant’s fourth argument (d): a slave unit is configured to communicate with the server through the server to obtain the processed difference from the master is not taught or obvious, is not persuasive, because Togasaka explicitly discloses this [item iii].
Applicant’s fifth argument (e): that the obtaining, by a slave unit from the server, of the corrected position of a different slave unit is not taught or obvious, is also not persuasive. This is not specifically taught by Togasaka, but this information is available and stored on the server.  A database also stores location data for various course registered fixed objects, and this information is provided to a portable (slave unit).  Boman discloses the storage of location and distance information with respect to both fixed points and golf carts (slaves). Therefore, it would have been obvious to include (accurate) portable location information in the same database for fixed points already taught by Togasaka, and that the information be provided to the portable slave units with the map information in order that a player is aware of locations of other players on the course (also see discussion for the second argument).
For these reasons, the arguments are not persuasive, the rejection of claim 12 is proper, and has been maintained.
Regarding independent claim 19 [page 8]: Claim 19 recites features similar to those of claim 12, and Applicant has presented the same arguments with respect to this claim.  No new or additional arguments have been presented.  These arguments are unpersuasive for the same reasons as presented for claim 12, and the rejection of claim 19 under 35 USC §103 over Togasaka and Boman is maintained.
Regarding claims 13 and 15 [page 8]: No new or additional arguments have been presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 12.  The rejection of these claims under 35 USC §103 over Togasaka and Boman is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding claim 18 [page 8]: No new or additional arguments have been presented with respect to this claim, and allowability is asserted based on the alleged allowability of base claim 12.  The rejection of this claim under 35 USC §103 over Togasaka, Boman and Hart, is maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Regarding claims 20 and 21 [page 8]: No new or additional arguments have been presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 19.  The rejection of these claims under 35 USC §103 over Togasaka, Boman and Hart, has been maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claim 14 under 35 USC §103 as unpatentable over Togasaka, Hart and White (US 7,358,857 B1) [Remarks: page 8]: No new or additional arguments have been presented with respect to this claim, and allowability is asserted based on the alleged allowability of base claim 12.  The rejection of his claim under 35 USC §103 over Togasaka, Boman and White, has been maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 16 and 17 under 35 USC §103 as unpatentable over Togasaka, Hart and Fukada (US 2015/0296707 A1) [Remarks: page 8]: No new or additional arguments have been presented with respect to these claims, and allowability is asserted based on the alleged allowability of base claim 12.  The rejection of these claims under 35 USC §103 over Togasaka, Boman and Fukada, has been maintained, based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Sagayaraj et al. (U.S. Patent Application Publication # US 2014/0370891 A1) disclosing a proximate device locator.
Chou (U.S. Patent Application Publication # US 2007/0096898 A1) disclosing a method for reading position data from remote portable electronic device through signal switching network system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT M, T, F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-73283114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684